Mr. Justice Vickers, dissenting: I do not concur in the majority opinion. The desire of courts to avoid the consequences of holding a will invalid may be commendable, but it ought not to be carried to the extent of making a new will for the testator or reforming one so imperfectly made that it is necessary to strike out one matter of substance and insert, another. To do so is to carry the restricted latitude allowed in construction into the boundless field of reformation. The object to be - attained by a construction of a will is to discover the intention of the testator. The intention sought for must be that expressed by the words of the will itself, as applied to the objects and subjects of the testator’s bounty. Parol evidence cannot be received to contradict, add to or explain the contents of a will, (1 Jarman on Wills, 409.) This rule is steadfastly adhered to, even where the consequence is a partial or total failure of the testator’s intended disposition. Parol evidence is admissible to enable the court to interpret the will in the light of surrounding circumstances. (Collins v. Capps, 235 Ill. 560.) Courts of. equity will not entertain a bill to reform a will that is clear and unambiguous on its face, on the ground that the testator has made a mistake either in the description of the beneficiaries or the property devised to them, except to the extent that such mistake can be corrected by eliminating words of false description, and construing the will, after such words have been rejected, in the light of surrounding circumstances. (Collins v. Capps, supra.) This court has long been committed to this doctrine. The question arose and was carefully considered in the case of Kurts v. Hibner, 55 Ill. 514. In that case the devise was of an eighty-acre tract in section 32. The description in the will was correct in all respects except the land was described as being in section 32 instead of section 33. Evidence was offered to prove that the testator did not own the eighty acres in section 32, and that the devisee had been in the actual possession of the eighty-acre tract in section 33 for a number of years 'upon the repeated promise of the testator, in his lifetime, that he would give her said tract. She had made valuable and lasting- improvements thereon at her own expense. This evidence was excluded, and this court, in sustaining the ruling, said, on page 519: “The law requires that all wills of lands shall be in writing, and extrinsic evidence is never admissible to alter, detract from or add to the terms of a will. To permit evidence the effect of which would be to take from a will plain and unambiguous language and insert other language in lieu thereof would violate the foregoing well established rule. For the purpose of determining the object of a testator’s bounty or the subject of disposition, parol evidence may be received to enable the court to identify the person or thing intended. In this regard the evidence offered afforded no aid to the court. The devise is certain both as to the object and subject. There are no two objects,—:UO two subjects.” This case has been often approved by this court. Starkweather v. American Bible Society, 72 Ill. 50; Bishop v. Morgan, 82 id. 351; Heslop v. Gatton, 71 id. 528; Emmert v. Hays, 89 id. 11; Bowen v. Allen, 113 id. 53; Decker v. Decker, 121 id. 341; Bingel v. Volz, 142 id. 214. In the case last above cited the description in the devise was: “Seventy acres off of the south side of the north one-half of the north-west quarter of section No. 16, township No. 5, range No. 6, west of third principal meridian, county of Madison and State of Illinois.” At the time of his death the testator was the owner of one hundred and sixty acres of land in Madison county, being the south one-half of the north-west quarter and the north one-half of the south-west quarter of section 16, township 5, north of range 6, west. It appeared that he did not own, and never claimed to have any interest in, the seventy acres off from the south side of the north one-half of the north-west quarter in said section 16, which by his will were devised to his daughter. It was sought in that case to show that the draftsman who drew the will inserted the words “north-west” instead of the words “south-west,” and the court was asked to construe the will as devising to her the south seventy acres of the north one-half of the south-west quarter of said section. In summing up the view of the court in that case it is said, on page 226: “If we reject the words ‘north-west quarter,’ or ‘north-west,’ or ‘north,’ what remains does not apply to the land in question. The difficulty of the description as it appears in the devise is that it substitutes ‘north-west’ for ‘south-west,’ and the correction of the description, so as to make it apply to the right tract, requires not only that one of these words should be stricken out but that the other should be inserted. It involves more than construction,-—it requires reformation,—and in this State, at least, courts of equity have persistently refused to entertain bills to reform wills.” The language above quoted applies to the case at bar. The testator devised the south-east quarter of the north-east quarter of section 14, township 19, north, range 3, east, etc., which is a perfect description of a tract of land that actually existed. The majority opinion strikes out “south-east.” There are four quarter sections in section 14, each of which has a south-east quarter, so that it is impossible to locate the land devised without reading into the will the words “north-west quarter” in lieu of the words eliminated. This is something more than construction,—it is reformation. I think the majority opinion goes farther than any of the previous cases, and that the limit ought not to be extended beyond that fixed by Decker v. Decker, 121 Ill. 341, and the subsequent cases which follow it. I think the court did not err in its rulings on the demurrer. Mr. Justice Farmer: I concur in the dissenting opinion of Mr. Justice Vickers.